Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a display unit configured to display information on a screen; a projection unit disposed proximate to the screen of the display unit, the projection unit being rotatable, movable, and configured to project the information displayed on the screen of the display unit; a driver configured to rotate and move the projection unit; and a controller configured to control operation of the display unit and the driver and to receive a request for rotation of the projection unit, wherein the controller is further configured to control the operation of the driver such that the driver causes the projection unit to rotate or move at a rotation angle corresponding to the request for rotation of the projection unit and to control the operation of the display unit such that the display unit modifies the information displayed on the screen of the display unit according to the rotation angle of the projection unit and in combination with all other claimed elements of independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174